Citation Nr: 0210418	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  94-23 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to assignment of an evaluation in excess of 10 
percent for service-connected residuals of right knee 
injury, chondromalacia patella. 


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to August 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for residuals of a right knee injury with 
an evaluation of 10 percent, effective from July 11, 1996.  A 
notice of disagreement was received in February 1997; a 
statement of the case was issued in June 1997; and a 
substantive appeal was received in June 1997.  In April 1998, 
the Board remanded the case to the RO for further 
development.  The Board also denied the veteran's claim for 
an increased evaluation for service-connected eczema. 

The veteran also appeals from a July 1997 rating decision 
which denied service connection for PTSD.  A notice of 
disagreement was received in July 1997; a statement of the 
case was issued in February 1998; and a substantive appeal 
was received in May 1998.  


FINDINGS OF FACT

1. The veteran does not suffer from PTSD.  

2. The veteran's service-connected right knee disability is 
manifested by full range of motion with subjective 
complaints of pain on motion, mild crepitation, no loss of 
strength, no swelling, no instability, and little 
objective evidence of painful motion.  


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).

2. The criteria for entitlement to assignment of an 
evaluation in excess of 10 percent for the service-
connected right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The veteran was 
notified of this change in the April 2002 supplemental 
statement of the case and cover letter.  In May 2002, the 
veteran responded, indicating that she did not have any more 
documentation to submit.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA outpatient treatment records, 
reports of VA examination and VA fee basis examination, and 
statements from the veteran, including subjective reports of 
right knee symptoms and narrative of the reported inservice 
stressor.  Significantly, the veteran has specifically stated 
that she has no further evidence to identify.  In May 1998, 
the RO contacted the veteran and requested that she identify 
all VA or non-VA health care providers of relevant treatment 
for her service-connected right knee disability from May 1997 
to the present.  VA treatment records, as well as a fee basis 
VA examination in August 1998, have been obtained and 
associated with the claims file.  The veteran replied in May 
2002 that she had nothing further to submit.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for her right knee 
disability and for service connection for PTSD.  The 
discussions in the rating decision, statement of the case, RO 
development letters, and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought, 
including the recent changes in the regulation relevant to 
service connection for PTSD due to personal assault.  See 67 
Fed. Reg 10330-32 (March 7, 2002) (to be codified at 38 
C.F.R. § 3.304(f)(3));  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  The veteran has been 
provided notice of the provisions of the VCAA and its 
implementing regulations in the April 2002 supplemental 
statement of the case.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection for PTSD

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  Prior to March 1997, 38 C.F.R. § 3.304(f) 
provided that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  Both versions of this regulation 
must be considered in the present case since the change in 
regulation became effective during the course of the 
veteran's appeal.

The Board also notes that effective March 7, 2002, the VA's 
regulations concerning service connection for PTSD, 
specifically due to personal assault, were revised.  67 Fed. 
Reg. 10330-32 (March 7, 2002) (to be codified at 38 C.F.R. § 
3.304(f)(3)).  As above, the veteran was notified of this 
revised regulation in the April 2002 supplemental statement 
of the case and indicated that she had no further 
documentation to provide.  As the veteran has been provided 
with all amendments to the pertinent regulations, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to her.  See Karnas, 1 
Vet. App. at 311; Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).

In a statement, received in February 1997, the veteran stated 
that she experienced sexual and physical harassment during 
service.  She stated that a sergeant slapped her in the face, 
and that she pressed charges for this incident.  She stated 
that this incident had affected her working environment, 
causing her to be paranoid, anxious, and experience 
flashbacks.  She further detailed the incident in subsequent 
communications.  

A VA examination was conducted in April 1997.  The veteran 
reported no hospital or treatment for neurological or 
emotional problems, until two-to-three months before the 
examination.  The veteran was currently employed and reported 
that she had friends and no difficulty with the law.  Her 
reported stressor was being slapped by a sergeant while 
pregnant at Fort Ord in approximately April 1982.  She 
described herself as irritable and angry and reported 
difficulty concentrating.  She denied nightmares or recurrent 
recollections of the inservice incident.  Mental status 
findings showed a suspicious nature, but no hallucinations.  
The examiner provided diagnoses of "no post-traumatic stress 
disorder found," and dysthymia.  

VA outpatient counseling records, dated from February to June 
1997 note the veteran's report of the assault during service.  
The veteran reported continued difficulty with men in 
authority positions.  The veteran planned relocation to 
another state in September 1997 and expressed regret at 
leaving full-time employment.  The veteran indicated an 
intention to continue her education after her move.  A VA 
annual examination in May 2000 noted that the veteran had 
ceased counseling, as she did not feel it could help.  She 
reported feelings of depression.  

The Board notes that the records of VA counseling sessions 
and the VA examination in April 1997 contain no diagnosis of 
PTSD (clear or otherwise).  A claim for service connection 
for a disability must be accompanied by medical evidence that 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The medical records show a diagnosis of 
dysthymia and complaints of depression.  The RO has 
separately denied service connection for dysthymia, by rating 
decision in April 2002.  The record does not contain a notice 
of disagreement to that decision (although the Board notes 
that the time limitation for the filing of such has not yet 
run).  

In sum, without a diagnosis of PTSD to meet the criteria of 
either the old or the new version of 38 C.F.R. § 3.304(f), 
the claim must be denied.  The Board, thus, need not reach 
the issue of whether the veteran's noncombat stressor has 
been corroborated or whether such is sufficient to support a 
diagnosis of PTSD.  The medical professionals who have 
treated or examined the veteran have not provided a diagnosis 
of PTSD. 

Evaluation of Service-Connected Right Knee Disability

I. Factual Background

In April 1980, the veteran's service medical records noted 
complaints of right knee pain, of eight years duration due to 
trauma.  The veteran reported that she fell two days prior to 
seeking treatment.  The physician noted minimal swelling with 
no effusion, laxity, or crepitus.  Range of motion was good 
with slight pain at 110 degrees.  An assessment of poor 
quadriceps due to chondromalacia with contusion was reported.  
The veteran again complained of knee pain and crepitus in May 
1980.  

The veteran filed an initial claim for service connection for 
a knee injury in July 1996.  A VA examination was performed 
in July 1996, and the examiner noted that the veteran's 
claims file was available and reviewed.  The veteran reported 
that she injured both knees in 1980, when she fell while 
running.  She noted pain on long walking, squatting, 
kneeling, and bending - worse on the right.  She reported 
some tenderness and occasional swelling.  No swelling was 
noted on examination.  Physical examination of the knees 
showed localized tenderness.  Range of motion was not 
restricted.  The examiner noted no crepitation, no 
instability or laxity, but some stiffness in the knee joints 
when the veteran stood up.  X-ray examination was normal.  
The examiner provided a diagnosis of history of injury with 
no patellofemoral pain syndrome with strain of right knee 
joint with pain on weight bearing.  

In her notice of disagreement, received in February 1997, the 
veteran reported that her knee was very painful and she 
experienced aching pain that is relieved by taking Tylenol.  

An outpatient treatment record in July 1996 noted no edema, 
no instability, no laxity, but mild crepitance bilaterally 
and mild pain on normal range of motion.  In May 1997 the 
veteran noted right knee pain on and off for several years.  
Physical examination revealed a mild antalgic right gait, 
tenderness of the right knee, mild restriction of knee 
flexion and normal muscle strength.  The veteran was referred 
for physical therapy.  The veteran's counseling records also 
noted complaints of knee pain.  In July 1998, the veteran was 
again referred for physical therapy.  

In a statement, received in July 1998, the veteran reported 
that she had recommenced physical therapy after moving.  She 
stated that she was encouraged to wear a knee brace and 
continue use of a cane.  She reported that medication was 
prescribed due to swelling.  The veteran noted that she 
continued to experience knee pain, particularly on bending or 
squatting.

A VA fee basis examination was conducted in August 1998 by 
J.Hoffman, M.D.  The veteran noted an increase in knee pain 
over the previous eight years and indicated that she was 
limited by pain to standing for 20-30 minutes and walking 
for 100 yards.  She reported that she left her job due to her 
right knee problems and was currently unemployed for the same 
reason.  The veteran walked with a cane and walked haltingly.  
During physical examination, the veteran refused to attempt 
to flex "beyond 350" stating that further flexion would 
elicit severe pain.  The physician noted that the veteran's 
range of motion was within normal limits.  The veteran had 
tenderness on palpation, but no evidence of laxity or 
effusion and full extension.  X-ray examination was 
essentially normal.  Dr. Hoffman provided an impression of 
right patello-femoral joint chondromalacia.  The physician 
stated that the objective evidence of painful motion was very 
scarce and that the veteran's complaints could not be 
confirmed by objective examination.  Dr. Hoffman stated that 
the veteran chondromalacia was a "relatively benign 
problem."  

During a VA annual physical examination in May 2000, the 
veteran reported increasing right knee pain.  No redness or 
crepitus was noted on physical examination.  In May 2001, the 
veteran reported continued pain and the physician noted that 
magnetic resonance imaging (MRI) in June 2000 was normal.  
Physical examination showed crepitation and pain on pressing 
on the knee, but no swelling.  

By letter, received in May 2002, the veteran reported that 
her knee continued to hurt and she continued to take 
medication.  She stated that there was nothing the doctors 
could do for her right knee.  

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran 's condition.

Where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board also recognizes that the Court, in DeLuca v. Brown, 
8 Vet. App. 202 (1995), held that where evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

Limitation of flexion of the leg warrants a 30 percent 
evaluation if limited to 15 degrees, a 20 percent evaluation 
if limited to 30 degrees, a 10 percent evaluation if limited 
to 45 degrees, and a noncompensable evaluation if limited to 
60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of the leg warrants a 50 percent 
evaluation if limited to greater than 45 degrees, a 30 
percent evaluation if limited to 30 degrees, a 30 percent 
evaluation if limited to 20 degrees, a 20 percent evaluation 
if limited to 15 degrees, a 10 percent evaluation if limited 
to 10 degrees, and a noncompensable evaluation if limited to 
5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The medical records show unrestricted range of motion in July 
1996, mild restriction of knee flexion in May 1997, and range 
of motion within normal limits in August 1998.  None of the 
medical records show limitation of flexion to 30 degrees or 
less or limitation of extension to 15 degrees or more, to 
warrant an evaluation in excess of 10 percent under either 
Code 5260 or 5261.  

The Board has considered the complaints of pain and whether 
there is additional functional loss to meet the criteria for 
a rating in excess of 10 percent.  The veteran reports severe 
pain in her knee, particularly with walking or squatting.  
Physical examination has noted crepitation in the right knee.  
However, the VA examiner in August 1998 indicated that the 
objective evidence could not confirm the subjective 
complaints of the veteran and indicated that her condition 
was "relatively benign."  The examiner did note that the 
veteran reported pain during range of motion testing.  Muscle 
strength was normal, no swelling or instability were noted.  
The Board finds that the veteran's unsupported subjective 
complaints do not create a disability picture analogous to 
the limitation of motion required for an evaluation in excess 
of 10 percent.  It would appear that given the essentially 
normal range of motion demonstrated on examination that the 
current 10 percent evaluation has been assigned in 
recognition of the veteran's complaints of pain on motion and 
with extended use.  However, there is no basis for finding 
additional functional loss to meet the criteria for a higher 
rating at this time. 

The Board has considered evaluation under other Diagnostic 
Codes relevant to disability of the knee.  Other impairment 
of the knee, recurrent subluxation or lateral instability is 
evaluated at 30 percent, if severe, 20 percent, if moderate, 
and 10 percent, if slight.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The record contains no evidence of any 
instability or subluxation of the right knee.  Therefore, 
there is no basis in the record for an evaluation in excess 
of 10 percent pursuant to this Diagnostic Code.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there is no persuasive evidence to support the veteran's 
contentions regarding marked interference with employment.  
Although the veteran now claims that she is unemployed due to 
her right knee disability, the counseling records show that 
she had chosen to become a homemaker and student after an 
out-of-state move.  She further stated that she regretted 
leaving full-time employment.  She made no mention of leaving 
her position due to right knee problems.  There is also no 
evidence showing frequent periods of hospitalization.  In the 
absence of such factors showing that application of the 
regular rating schedule standards has been rendered 
impractical, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board acknowledges the veteran's statements and does not 
doubt that her right knee disability results in pain that 
results in some impairment.  However, under the applicable 
diagnostic criteria, a rating in excess of 10 percent is not 
warranted.  Should the veteran's disability increase in 
severity in the future, she may always advance a new claim 
for an increased rating.  



ORDER

The appeal is denied as to both issues. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

